1    Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
2
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6
     Thomas A. Johnson, SBN 119203
7
     Kristy M. Horton, SBN 271250
8    Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
9    Sacramento, CA 95814
10   Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
11
     Patrick Wong, SBN 241740
12
     Patrick Wong, Esq.
13   145 El Camino Real
     Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
15   Facsimile: (650) 352-3562
     patrick@wong.law
16
     Attorneys for Defendant
17
     JUAN TANG
18                        UNITED STATES DISTRICT COURT
19                       EASTERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,        )                Case No. 2:20-CR-00134 JAM
21                                    )
22                   Plaintiff,       )                DEFENDANT’S OPPOSITION TO
                                      )                UNITED STATES’ MOTION FOR
23   v.                               )                REVOCATION
                                      )
24   TANG JUAN,                       )
     aka Juan Tang,                   )
25                   Defendant.       )
26                                    )
     ________________________________ )
27

28
                                             -1-
                     Defendant’s Opposition to United States’ Motion for Revocation
1                                          I.          Introduction

2           Having made an unsuccessful attempt to obtain a stay, the government now

3    seeks revocation of Magistrate Judge Newman’s Order releasing the defendant from

4    detention, subject to a combination of conditions, including, among others, the

5    requirement of a Third-Party Custodian, and the Custodian’s posting of security in the

6    amount of $750,000 in his and his spouse’s residence, where the Custodian and the

7    defendant will reside for the duration of the case. Judge Newman determined to release

8    the defendant after thorough briefing by the parties and two afternoons of hearings

9    during which the government had an unfettered opportunity to test the sincerity of the

10   Third-Party Custodian in undertaking the obligation to monitor the defendant.

11          Additionally, Judge Newman signed the final Release Order only after the

12   government had the opportunity to scrutinize the documents providing security for the

13   bond and receipt of proof that the required deed had been and duly recorded in the

14   County where the property is located.

15          Magistrate Judge Newman gave the matter careful and thoughtful consideration

16   and followed the direction of the Bail Reform Act. The government’s motion for

17   revocation presents no additional facts, argument, or law in support of its position that

18   the defendant should be detained, that the conditions of release are inadequate or

19   should be supplemented, or that the posted security is deficient. The government’s

20   motion should be denied.

21                                              II.     Argument

22          The Bail Reform Act “requires the release of a person facing trial under the least

23   restrictive condition or combination of conditions that will reasonably assure the

24   appearance of the person as required and the safety of the community.” United States

25   v. Gebro, 948 F.2d 1118, 1120 (9th Cir. 1991); 18 USC §3142(c)(2). “Only in rare

26   circumstances should release be denied, and doubts regarding the propriety of release

27   should be resolved in the defendant’s favor.” Id. The standard is clear. Courts must

28   carefully consider pretrial detention “to ensure that the ‘order is consistent with the

                                                      -2-
                         Defendant’s Opposition to United States’ Motion for Revocation
1    defendant’s constitutional and statutory rights.’” United States v. Petersen, 557 F. Supp.

2    2d 1124, 1130 (ED CA 2008) [quoting United States v. Townsend, 897 F.2d 989. 994

3    (9th Cir. 1990)]. The determination demands that courts remain mindful that “[t]he Fifth

4    and Eighth Amendment prohibitions of deprivations of liberty without due process and of

5    excessive bail require careful review of pretrial detention orders to ensure that the

6    statutory mandate has been respected.” Id. [quoting United States v. Motamedi, 767

7    F.2d 1403, 1405 (9th Cir. 1985)].

8           A District Court has statutory authority to review a release order entered by a

9    magistrate. 18 USC §3145(a)(1). The Court is empowered to conduct an independent

10   review. United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990). The government

11   bears the burden of showing by a preponderance of the evidence that the defendant

12   poses a flight risk. United States v. Motamedi, 767 F2d 1403, 1406-1407 (9th Cir. 1985).

13          The government’s present argument for revocation of the Release Order offers a

14   restatement of its previous position that a relatively straightforward prosecution for visa

15   fraud, minimally punishable under the sentencing guidelines, presents an

16   insurmountable risk of flight requiring that a foreign national be detained. The Motion for

17   Revocation offers no new facts, and no substantial arguments or supporting law favoring

18   revocation. There has never been any suggestion that the defendant is a danger to the

19   community, or any evidence presented that Dr. Tang affirmatively indicated at any time

20   that she intends to flee. Virtually the entirety of the government’s argument is one based

21   on opinion--its own opinion. To the contrary, as the Court has already seen from its own

22   review of the record, the defendant’s application for pretrial release on the current stated

23   conditions is compelling.

24          A.   The Qualified and Highly Regarded Custodian and His Spouse Provide

25               Ample Assurance of Conformity to the Court’s Orders.

26          The government argues that the defendant’s lack of deep rooted personal familial

27   connections to the Third-Party Custodian somehow dilutes his effectiveness as her

28   Custodian. There is no substance to that contention, in large part because of the

                                                 -3-
                         Defendant’s Opposition to United States’ Motion for Revocation
1    obvious integrity of the Custodian and the personal financial stake he and his family

2    have in making sure the defendant complies with her release obligations. The United

3    States Attorney and the Federal Bureau of Investigation were given an opportunity to

4    investigate the Third-Party Custodian in advance of the hearings, based upon

5    statements in his sealed declaration in support of the release motion, and then two

6    opportunities to challenge his integrity in court. It had an equal opportunity to dispute the

7    ownership and value of the security he personally proffered. Nothing has been

8    presented, or even argued, to suggest anything but a fully committed, respected and

9    responsible Custodian. This Court can safely assume that the United States Department

10   of Justice completed a comprehensive investigation of the Third-Party Custodian. The

11   government has known his identity for weeks and has not raised any concerns bearing

12   on his ability to serve reliably as a Custodian or that he is motivated by anything but

13   altruism. The lack of any reason to conclude otherwise can only mean one thing--the

14   Magistrate was correct, he is a reliable, unbiased, and thoroughly capable Custodian.

15          Judge Newman personally assessed the Custodian; he is quite obviously an

16   attorney with outstanding and impeccable credentials. He and his wife posted their

17   substantial equity in their primary residence and graciously agreed to permit Dr. Tang to

18   live there. Given his circumstances, which provide him with the ability to supplement

19   electronic monitoring by his personal presence in the residence, the Custodian is more

20   than able to monitor the defendant, understand the terms of the Release Order, and

21   supervise her compliance. Judge Newman took care to determine that the Custodian

22   was fully aware of the significant responsibility he was agreeing to take on, and to assure

23   that the Custodian was prepared to do so at the risk of losing his own home. And then,

24   Judge Newman fashioned an additional, detailed combination of conditions to provide

25   further assurance. The defendant is to be electronically monitored, cannot visit her

26   consulate and may only contact the consulate with defense counsel present on the

27   phone, cannot leave the Custodian’s residence for any reason without the express

28   permission of Pretrial Services, and must fulfill other detailed conditions of release,

                                                 -4-
                         Defendant’s Opposition to United States’ Motion for Revocation
1    including a two-week quarantine in the home because of potential exposure to the

2    Covid-19 virus at the jail. 18 USC §3142(f).

3           While the government may be correct that the Court most often sees personal

4    sureties and Third-Party Custodians who come forward because they are related to or

5    have a personal friendship with the defendant, such a relationship is not a requirement

6    under the Bail Reform Act. The value of such a personal relationship is always just a

7    little suspect because, in the final analysis, who more than a friend or a loving relative

8    wants to see a defendant escape a penalty for his or her conduct, or may be willing to

9    excuse that persons failure to comply with conditions of release. That is not to say that

10   friends or relatives willingness to step up and post security for a defendant’s release

11   should be discounted, but rather that the willingness of a committed, objective Custodian

12   to post his own home as security should be highly valued. In fact, the primary

13   requirement for acceptance as a personal surety at English common law was not that he

14   or she be a relative or friend but rather that the person enjoy the status as “a responsible

15   individual from the community” who promised to pay a sum should the accused fail to

16   appear at trial. Drimmer, Jonathan, When Man Hunts Man: The Rights and Duties of

17   Bounty Hunters in the American Criminal Justice System, 33 Hous. L.R. 731, 745 (Fall,

18   1996). If any preference ought to exist, it should not be for a family member, or even a

19   longstanding personal friend, but instead for a thoroughly vetted and well-qualified

20   Custodian who understands the rules and is personally and professionally willing to

21   report violations to the Court, at the risk of his or her own financial loss.

22          B.    The Extensive Combination of Conditions, in Light of the Individual

23                Circumstances of the Case, Support the Release Order.

24          While the evidence is one of several factors to consider when fashioning a

25   release order, “the weight of the evidence is the least important of these factors,” United

26   States v. Winsor, 785 F,2d 755, 757 (9th Cir. 1986). Such evidence is only relevant

27   insofar as it relates to risk of flight, and “’the statute neither requires nor permits a pretrial

28   determination of guilt.’” United States v. Xiaolang Zhang, 2019 U.S. Dist. LEXIS 219317

                                                  -5-
                          Defendant’s Opposition to United States’ Motion for Revocation
1    at 6 (ND CA 2019) (quoting Gebro, 948 F.2d at 1121); see also United States v. Jizhong

2    Chen, 2019 U.S. Dist. LEXIS 219311 at 8-9 (ND CA 2019) (fact that the defendant lied

3    to investigators regarding materials he took from an employer and his destruction of

4    incriminating evidence are facts “more pertinent to the issue of guilt and less to

5    consideration of [pretrial release]” [emphasis added]).

6           The government’s argument that a professional scientist and cancer researcher is

7    a flight risk is not grounded on anything she said or expressly manifested--and she never

8    attempted to flee the country, conceal her whereabouts, or hide her identity. And, the

9    force of the government’s claims as to the strength of its case is diminished by the fact

10   that it persists in devoting six pages of its brief to a discussion of the facts of wholly

11   unrelated cases, yet acknowledges that it has not charged the defendant with

12   participating in a conspiracy. Those other cases are merely a distraction, and as Judge

13   Newman recognized, none of the information about those other cases has any place for

14   proper consideration here. Beyond that, the government continues to rely primarily on

15   its own conclusory view as to the meaning of photographs and its reading of documents.

16   It does so without offering someone with significant expertise as to the wearing of

17   uniforms, the meaning of insignia, or the relationship between the photographs and the

18   specific questions asked on the visa application form and by the investigative agents,

19   when applied to the conduct of citizens of a different governmental entity. They have

20   similarly drawn self-serving conclusions from defendant’s conduct after her interview and

21   the seizure of her cell phone and computer, ambiguous at most, when that conduct was

22   indicative of a person, far from home in a difficult and confusing legal situation, and then

23   mischaracterized that conduct as evidence of the risk of flight.

24          Following FBI seizure of her passport, laptop, and phone, although she was not

25   arrested, Dr. Tang went to her country’s consulate and chose to stay there while she

26   tried to understand and appreciate what had occurred. Within hours of learning from

27   consulate personnel that they were informed of an arrest warrant issued for her, she

28   voluntarily left the consulate expecting to be arrested. She stopped only for a medical

                                                 -6-
                         Defendant’s Opposition to United States’ Motion for Revocation
1    consultation before the FBI took her into custody. It is worth noting again that the

2    defendant’s initial conduct in seeking the assistance of her Consulate was consistent

3    with a person distressed after a law enforcement contact in a foreign country, and it was

4    exactly what the United States State Department tells our citizens to do under like

5    circumstances. And, while the government contends that prior to the visit by the FBI--

6    and when she was apparently even unaware that the FBI intended to visit her--materials

7    were deleted from her computer creates suspicion, those concerns are belied by the fact

8    that many were readily recoverable from the computer’s recycle storage folder and, in

9    any event, were not taken from a computer at the research laboratory, or from any illicit

10   source, or they would have stated as much in the filed charges.

11         The facts, notwithstanding the government’s opinions, do not weigh in favor of

12   detention, and the nature of the charged offenses cannot possibly create an innate flight

13   risk. The government has conceded that the guideline range for the charged offenses

14   may be as low as no incarceration, yet they urge that the defendant be held in custody

15   until trial, knowing that trial will undoubtedly be substantially delayed due to the Covid-19

16   epidemic. Judge Newman, in making his determination, raised and appreciated the

17   significant concern that, even if the defendant were to be convicted, the sentence would

18   be far less than the time she would spend in detention pending a trial.

19          This is a case where the defendant’s detention was not required, particularly

20   under circumstances where conditions of release could be fashioned and enforced to

21   assure her presence at trial when one is available to her. No one can reasonably argue

22   that the conditions imposed here and the security the Court has required are insufficient

23   to provide that assurance.

24                                         III.    Conclusion

25          The current Release Order reflects a reasonable and careful consideration of the

26   relevant factors and arguments. The willingness and ability of the Third-Party Custodian

27   to serve in that capacity, and his understanding of the risk he bears as a surety, is clear

28   ///

                                                  -7-
                         Defendant’s Opposition to United States’ Motion for Revocation
1    from the record. The extensive combination of conditions in place will more than

2    adequately assure the defendant’s presence at all further proceedings in the case.

3          The government’s Motion for Revocation should be denied.

4    Dated: September 14, 2020                   SEGAL & ASSOCIATES, PC
5

6
                                                 By:     /s/ Malcolm Segal______________
7                                                        MALCOLM SEGAL
                                                         EMILY E. DORINGER
8                                                        Counsel for Defendant
9
                                                 LAW OFFICE of THOMAS A. JOHNSON
10

11

12                                               By:    /s/ Thomas A. Johnson__________
13                                                       THOMAS A. JOHNSON
                                                         Counsel for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -8-
                        Defendant’s Opposition to United States’ Motion for Revocation
